 

Exhibit 10.1

 

PATENT AND TECHNOLOGY LICENSE AGREEMENT

 

This Patent and Technology License Agreement (“Agreement”), effective as of the
12th day of July, 2012 (the “Effective Date”), is by and between Quick-Med
Technologies, Inc., a Nevada corporation having offices at 902 NW 4 Street,
Gainesville, Florida 32601 (“QMT”) and Derma Sciences, Inc., a Pennsylvania
corporation having offices at 214 Carnegie Center, Suite 300, Princeton, New
Jersey 08540 (“DERMA”) (each singularly a “Party” and collectively the
“Parties”).

 

WHEREAS, QMT owns or controls certain Patent Rights and Technology (as such
terms are defined below) relating to its proprietary Nimbus® technology and has
the right to grant licenses under such Patent Rights and Technology; and

 

WHEAREAS, QMT has previously licensed the Patent Rights and Technology to DERMA
on an exclusive basis within the United States and Canada pursuant to an
Agreement dated March 23, 2007, as amended (the “Prior Agreement”); and

 

WHEREAS, QMT has now agreed to license the Patent Rights and Technology to DERMA
on an exclusive basis in the Field and Territory (as defined below) on the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

 

1.           Definitions.

 

The following terms, whether used in the singular or the plural, shall have the
following meanings for purposes of this Agreement:

 

1.1           “Affiliate” means any corporation, firm, partnership or other
entity, which controls, is controlled by or is under common control with a
Party. For purposes of this Section 1.1, “control” means direct or indirect
ownership of more than fifty percent (50%) of the outstanding stock or other
voting rights entitled to elect directors thereof or the ability to otherwise
control the management of the corporation, firm, partnership or other entity.

 

1.2           “Commercialization” or “Commercialize” means all activities
directed towards obtaining pricing and Reimbursement Approvals, manufacturing,
marketing, promoting, distributing, importing, offering for sale or selling a
Product.

 

1.3           “Composition and Process” means QMT’s confidential and proprietary
composition and process for the bonding of certain Materials to substrates
usable on Products.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


1

 

 

1.4           “Confidential Information” has the meaning set forth in Section
10.1 hereof. For purposes of clarification, the Technology shall be deemed to be
Confidential Information of QMT.

 

1.5           “Contract Year” means the twelve (12) month period beginning on
the Effective Date and ending on the first anniversary thereof, and each
consecutive 12-month period thereafter during the Term.

 

1.6           “DERMA Invention” has the meaning set forth in Section 12.2(b)
hereof.

 

1.7           “DERMA Marks” has the meaning set forth in Section 12.6 hereof.

 

1.8           “Designee” shall mean a corporation or other entity that is
employed by, under contract to, or in partnership with DERMA or an Affiliate
thereof, to make, use, sell, promote, distribute, market, import, or export
Products in the Territory, including any sublicensee.

 

1.9           “Disclosing Party” has the meaning set forth in Section 10.1
hereof.

 

1.10         “Event” has the meaning set forth in Section 3.1 hereof.

 

1.11         “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

 

1.12         “Field” means Traditional Wound Care Products sold to the
institutional market, and products sold to the veterinary and dental
institutional market except for (i) mouth cotton and (ii) the Biosara 100% rayon
products for sale to the sport medicine and institutional market. For the
avoidance of doubt, the Field excludes sales to the OTC/retail market.

 

1.13         “First Commercial Sale” shall mean the first sale for use or
consumption by the general public in a particular country or region.

 

1.14         “Improvements” means know-how, technical information, inventions,
developments, discoveries, software, methods, techniques, procedures, formulae,
data (including without limitation clinical data), processes and other
proprietary ideas, whether or not patentable or copyrightable, that are
conceived, discovered, developed, or reduced to practice during the Term by or
on behalf of QMT, DERMA and/or their respective Affiliates, and which are useful
for or useable in the practice of the Patent Rights and Technology.

 

1.15         “Indemnitees” has the meaning set forth in Section 9.1 hereof.

 

1.16         “Know-how” means the tangible and intangible information,
including, without limitation, data, results, formula, designs, specifications,
methods, processes, techniques, ideas, discoveries, technical information,
process information, clinical information and other information which is owned
or controlled (with the right to sublicense) by QMT as of the Effective Date.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


2

 

 

1.17         “Materials” means the chemical components, which are listed on
Exhibit B hereto, as modified by any Improvements thereto to the extent such
modification is part of the Composition and Process as agreed by the parties
hereto.

 

1.18         “Minimum Sales Requirement” shall have the meaning set forth in
Section 11.3 hereof.

 

1.19         “Net Sales” means the gross amounts invoiced by DERMA or its
Affiliates or Designees, if any, for sales of the Products to any third party,
less deductions with respect to: (a) normal trade, cash and quantity discounts,
including charge backs; (b) credits, allowances or adjustments, including
amounts allowed for returned or defective Products; (c) insurance and
transportation charges; (d) custom duties, value added taxes (VAT), sales taxes
or other governmental charges paid in connection with such sales (but excluding
any taxes on the income of QMT); and (e) rebates or reimbursements actually
granted by DERMA, or its affiliates to managed health care organizations,
federal, state, or local governments (or their agencies), including Medicaid
rebates; with each of the deductions determined in accordance with US GAAP
consistently applied.

 

1.20         “Non-Severable Improvements” means Improvements that fall within
the scope of a claim of any of the Patent Rights.

 

1.21         “Patent Rights” mean the patents, patent applications, patent
extensions, certificates of invention, or applications for certificates of
invention, together with any divisions, continuations or continuations-in-part
thereof, which are owned or controlled by, or licensed (with the right to
sublicense) to QMT which are listed in Exhibit A hereto or which relate to any
Improvements developed after the date hereof.

 

1.22         “Products” means all products in the Field that are covered by,
derived from, or manufactured using or incorporating, or otherwise use or
contain the QMT Intellectual Property, including the existing Products currently
being marketed and sold by DERMA and any additional products in the Field
developed after the date hereof.

 

1.23         “QMT Intellectual Property” means collectively the Technology,
Patent Rights and Improvements.

 

1.24         “QMT Marks” has the meaning set forth in Section 12.6 hereof.

 

1.25         “Recipient” has the meaning set forth in Section 10.1 hereof.

 

1.26         “Regulatory Approval” means the approval of the applicable
Regulatory Authority necessary for the marketing and sale of the Product in the
Field in a country in the Territory, excluding separate pricing and/or
Reimbursement Approvals that may be required, and including the expansion or
modification of the label in the Field.

 

1.27         “Regulatory Authority” means any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity with authority over the marketing and sale of a
pharmaceutical product in a country, including the FDA in the United States and
Health Canada in Canada.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


3

 

 

1.28         “Reimbursement Approval” shall mean such governmental and other
approvals in the Territory for a buyer to claim reimbursement at any level for
the purchase of the Products from private or public health organizations,
including all pricing approvals.

 

1.29         “Royalty” has the meaning set forth in Section 3.2 hereof.

 

1.30         “Sell-Off Period” has the meaning set forth in Section 11.7(a)
hereof.

 

1.31         “Severable Improvements” means Improvements that do not fall within
the scope of a claim of any of the Patent Rights;

 

1.32         “Technology” means the Materials and Know-how.

 

1.33         “Term” has the meaning set forth in Section 11.1 hereof.

 

1.34         “Territory” means the entire world with the exception of India.

 

1.35         “Third Party” means any entity other than a Party to this Agreement
or their respective Affiliates.

 

1.36         “Traditional Wound Care Products” means all wound care products
based on traditional materials. Traditional materials shall include without
limitation cotton, polyester, viscose, acetate, other cellulosic and
non-cellulosic fibers, and rayon blends (but not 100% rayon). For the absence of
doubt, films, alginates, hydrocolloids, foams, and hydrogels are not Traditional
Wound Care Products.

 

2.           License.

 

2.1           Grant. Subject to the terms and conditions of this Agreement, QMT
hereby grants to DERMA and its Affiliates during the Term an exclusive,
royalty-bearing right and license, with the right to grant sublicenses, under
the QMT Intellectual Property to make, use, sell, and offer for sale Products
within the Field in the Territory.

 

2.2           Transfer of Know-how. QMT has disclosed the Know-how to DERMA in
connection with the Prior Agreement and shall disclose any further Know-how
developed during the Term hereof to DERMA solely for purposes of DERMA’s
research, development and manufacture of Products during the Term. DERMA agrees
that such Know-how is QMT’s Confidential Information and shall treat such
Confidential Information in accordance with Section 10 hereof.

 

2.3           Governmental Rights; University of Florida. All rights and
licenses granted by QMT under this Agreement are subject to (i) any limitations
imposed by the terms of any government grant, government contract or government
cooperative agreement applicable to the QMT Intellectual Property that is the
subject of this Agreement, and/or (ii) applicable requirements of 35 U.S.C.
Sections 200 et seq., as amended, and implementing regulations and policies. It
is understood that as of the Effective Date, the United States Government
(through any of its agencies or otherwise) has not funded research of any of the
inventions embodied in the Patent Rights, but it may do so in the future. It is
further understood that nothing in 35 U.S.C. Section 204 would prevent Derma
Sciences from manufacturing licensed Products in China. Furthermore, certain of
the rights granted hereunder are subject to a reservation of rights by the
University of Florida and its affiliates to use the Patent Rights for its
research and educational purposes and the licenses granted hereunder are
expressly made subject to such rights.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


4

 

 

2.4           No Other Rights. Except for the express license granted pursuant
to Section 2.1 hereof, no license, express or implied, is granted by either
Party to the other Party or its Affiliates under any intellectual property
rights owned or controlled by such Party or its Affiliates.

 

3.          Consideration; Royalties.

 

3.1           Upfront Payment. Upon signing, DERMA will pay QMT a one-time
licensing payment of $500,000. Within ten (10) days of the Effective Date, DERMA
shall make to QMT a second one-time licensing payment of $800,000.

 

3.2           Royalties. In consideration of the license granted to DERMA
pursuant to Section 2.1 hereof, commencing with the Effective Date, DERMA shall
pay to QMT a royalty (“Royalty”) as set forth in the following table on Net
Sales for Products sold in the Territory. In the event DERMA is required to pay
royalties to any Third Party in order to make, use or sell Products, DERMA’s
Royalty obligation to QMT under this Section 3.2 shall not be affected.

 

Net Sales (Year Basis)  Applicable Royalty Percentage        For Net Sales up to
***   8.5%        For Net Sales between *** and ***   ***         For Net Sales
above ***   *** 

 

3.3           Non-Monetary Consideration. Without the prior written consent of
QMT, DERMA and its Designees and Affiliates shall not solicit any material
consideration for the commercial sale of any Product other than as will be
accurately reflected in Net Sales. In the event DERMA and/or its Designees or
Affiliates receive any consideration for the sale or transfer of any Product
other than as will be accurately reflected in Net Sales, QMT and the party
accepting such non-cash consideration shall act reasonably and negotiate in good
faith an appropriate value for all such non-cash consideration.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


5

 

 

3.4           Milestone Payments. In addition to the Upfront Payment and the
Royalties as set forth in 3.1 and 3.2 above, DERMA shall make the following
milestone payments to QMT:

 

Milestone   Consideration       30 days following the first occurrence of four
consecutive calendar quarters in which combined quarterly Net Sales has equalled
or exceeded *** (the “First Milestone”).    ***.  For the avoidance of doubt,
this consideration is payable only once.        30 days following the first
occurrence of four consecutive calendar quarters (not including any calendar
quarter counted towards the achievement of the First Milestone)in which combined
quarterly Net Sales has equalled or exceeded ***.    ***.  For the avoidance of
doubt, this consideration is payable only once.        30 days following the
first occurrence of four consecutive calendar quarters in which combined
quarterly Net Sales has equalled or exceeded *** (“the Second Milestone”).  
***.  For the avoidance of doubt, this consideration is payable only once.     
  30 days following the first four consecutive calendar quarters (not including
any calendar quarter counted toward the achievement of the Second Milestone) in
which combined quarterly Net Sales has equalled or exceeded *** (the “Third
Milestone”).   ***.  For the avoidance of doubt, this consideration is payable
only once.       30 days following the first occurrence of four consecutive
calendar quarters (not including any calendar quarter counted toward the
achievement of the Third Milestone) in which combined quarterly Net Sales has
equalled or exceeded ***.   ***. For the avoidance of doubt, this consideration
is payable only once.

 

4.           Payments, Reports and Records.

 

4.1           First Commercial Sale. Within thirty (30) days of its occurrence,
DERMA shall notify QMT of the date of First Commercial Sale of a Product by
DERMA or its Designees or Affiliates to a Third Party end user in each country
in the Territory in which Products have not previously been sold.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


6

 

 

4.2           Payments. During the Term, DERMA shall furnish to QMT, within
forty-five (45) days from the last business day of each quarter during each
Contract Year, a written report showing the following: (i) number of Products
sold; (ii) the Net Sales of all Products sold by DERMA, its Designees and
Affiliates during the reporting period listed by country, and qualifying
deductions, as defined in Section 1.23 hereof, listed by category of deduction;
(iii) the Royalties payable in United States dollars which shall have accrued
hereunder in respect of such sales; (iv) withholding taxes, if any, required by
law to be deducted in respect of such sales, as applicable; and (v) the exchange
rates used in determining the amount of United States dollars, if applicable.
All Royalty payments shall be due and payable on the date such report is due. If
no payments are due for any reporting period hereunder, DERMA shall so report.
All reports delivered pursuant to this Section shall constitute the Confidential
Information of DERMA and shall be subject to Section 10 hereof. All payments to
QMT under this Agreement shall be made in United States dollars by check payable
to “Quick-Med Technologies, Inc.” or, if requested by QMT, by wire transfer to
an account designated by QMT.

 

4.3           Withholding Taxes. In the event that DERMA is required by
applicable law to make deductions or withholdings from royalty payments to QMT
hereunder, then DERMA shall be entitled to deduct or withhold any such amounts
and the amount of such deduction or withholding shall be credited against the
royalties otherwise payable to QMT.

 

4.4           Exchange Rates. If DERMA receives revenues from the sale of
Products in currency other than United States dollars, revenues shall be
converted to United States dollars using a conversion rate for foreign currency
calculated by averaging the conversion rates of such foreign currency on the
last business day of each month within the applicable quarter as published in
the eastern edition of The Wall Street Journal. Royalty Reports shall show sales
both in the local currency and US dollars, with the exchange rate used clearly
stated.

 

4.5           DERMA’s Recordkeeping and Inspection. DERMA shall, and shall cause
its Affiliates and Designees to, keep for at least six (6) years records of all
sales of Products in sufficient detail to permit QMT to confirm the accuracy of
DERMA’s Royalty payment calculations. At the request of QMT, no more frequently
than once per year, upon at least five (5) business days prior written notice to
DERMA and at the expense of QMT (except as otherwise provided below), DERMA
shall permit an independent certified public accountant, selected by QMT, to
inspect, during regular business hours, any such DERMA, Affiliate or Designee
records for the then preceding six (6) years solely to the extent necessary to
verify such calculations; provided that such accountant has, in advance, entered
into a confidentiality agreement with DERMA (substantially similar to the
confidentiality provisions of this Agreement) limiting the disclosure of such
information to authorized representatives of the Parties. Results of any such
inspection shall be made available to both Parties. If such inspection reveals a
deficiency in the calculation of Royalties resulting in an underpayment to QMT,
DERMA shall promptly pay to QMT such deficient amount and if such underpayment
is equal to five percent (5%) or more, DERMA shall pay all costs and expenses of
such inspection. If such inspection reveals a deficiency in the calculation of
Royalties resulting in an overpayment to QMT, DERMA may credit such overpayment
against future Royalty payments due QMT hereunder. If, during any Contract Year
during the Term, an inspection reveals a deficiency in the calculation of
Royalties resulting in an underpayment to QMT by twenty percent (20%) or more,
then DERMA shall, at its sole cost and expense, thereafter supply QMT with
annual audits by a mutually agreeable independent auditing firm for each
remaining Contract Year during the Term.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


7

 

 

5.           Development of Products.

 

5.1          Obligations.

 

(a)          With respect to any new Products that DERMA desires to develop
during the Term hereof, DERMA shall notify QMT and the parties shall meet and
discuss a product development plan and budget. The sharing of the costs of any
Product development shall be negotiated between DERMA and QMT.

 

(b)          With respect to any new Products, DERMA will have full
responsibility for seeking and obtaining Regulatory Approval and Reimbursement
Approval for the Commercialization of such new Products in the Field in the
Territory. DERMA shall provide to QMT periodic written development status
reports describing, in reasonable detail, the efforts undertaken for, and the
status of development of, the new Products by DERMA. Such status reports shall
also summarize the clinical trials, Regulatory Filings, applications and
Regulatory Approvals with respect to any new Products that DERMA has made,
sought or obtained. If DERMA elects to stop or abandon, either permanently or
temporarily, the development, Regulatory Approval or Commercialization of such
New Products, DERMA shall promptly notify QMT of such decision.

 

(c)          DERMA agrees that it shall Commercialize and achieve the First
Commercial Sale of Product in countries in the following regions by the
following dates:

 

i.Europe – *** from the Effective Date;

 

ii.Asia, the Middle East and Central and South America – *** from the Effective
Date.

 

(d)          If Derma does not Commercialize and achieve the First Commercial
Sale of Product in any country within a region by the date set forth for that
region above, then QMT may, at its option and as its sole remedy, by notice to
DERMA in writing either;

 

i.convert the rights granted to DERMA in Section 2.1 to non-exclusive rights in
that country or

 

ii.terminate the rights granted to DERMA in Section 2.1 in that country, in
which case the term “Territory” as used herein shall be deemed to not include
such country.

 

(e)          If DERMA desires to develop a non-Traditional Wound Care Product
utilizing the QMT Technology and Patent Rights, it shall notify QMT. The
expansion of the Field to permit any such product to be included as a Product as
defined this Agreement shall be subject to the further agreement of QMT, which
QMT agrees to discuss with DERMA and consider in good faith.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


8

 

 

5.2           Advertising and Promotional Materials. DERMA shall develop
relevant written sales, promotion and advertising materials relating to the
Products (“Promotional Materials”) consistent with its standard operating
procedures, for use in the Territory and compliant with all applicable laws and
the provisions of the applicable Regulatory Approvals. DERMA will supply copies
of same at QMT’s request. Subject to any limitations imposed by applicable law,
all such Promotional Materials and all documentary information and oral
presentations (where practicable) regarding the marketing and promotion of the
Products in the Territory shall acknowledge the Parties’ license arrangement and
shall display the QMT names and logos in accordance with Exhibit C.

 

5.3           Product Label. The Parties agree that DERMA and its Affiliates and
Designees, if any, shall include QMT’s name and/or logo, relevant QMT Marks and
patent numbers on all Product packaging, promotional materials and other
materials (in written or electronic form) related to the Product in the
Territory in accordance with in Exhibit C.

 

6.           Supply.

 

6.1           Suppliers. It is essential to the use of the QMT Intellectual
Property as well as to maintaining the underlying QMT Marks associated therewith
owned by QMT that the quality of the Materials meet the quality standards of QMT
and that the suppliers of the necessary Materials agree to maintain the secrecy
of the Materials, including without limitation the Composition and Process,
including to the extent that such suppliers can reverse engineer or determine
all or any part of the Materials through the supply of such Materials.
Therefore, subject to the terms and conditions hereof, DERMA shall only purchase
Materials from a Supplier approved by QMT. DERMA shall provide the name of a
supplier to QMT, and QMT may disapprove of such Supplier, provided that QMT
shall not act unreasonably in such disapproval. Any manufacturer of the Product
using the QMT Intellectual Property shall sign a confidentiality and
non-competition agreement in a form acceptable to QMT before commencing
manufacturing.

 

6.2           No Implied License. Notwithstanding the foregoing, no express or
implied license to any QMT Intellectual Property is granted to any such Third
Party in connection with the manufacture, transfer or sale of the Materials;
provided however that DERMA’s use of the Materials shall be covered by the
licenses under QMT Intellectual Property granted above so long as DERMA has
complied with the terms of this Agreement.

 

6.3           Inspection. QMT shall upon its request be entitled to review any
and all purchase orders and shipping documents to confirm the use of the
Materials in accordance with the QMT Intellectual Property. DERMA shall be
solely responsible for all matters and all obligations between DERMA and the
supplier.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


9

 

 

7.           Research and Development Data and Regulatory Filings.

 

7.1           Product Data. DERMA shall be responsible for the development of
all data and other information relating to the Products and Product sales,
including without limitation all stability and safety data (collectively the
“Product Data”) necessary to support sales of Products in the Field in the
Territory.

 

7.2           Copies of Product Data. Upon the reasonable written request of
QMT, DERMA will provide to QMT copies of all Product Data that DERMA would
reasonably provide publicly to the market or to customers or potential customers
during DERMA’s marketing of Products. For purposes of this Section 7.2, any
Confidential Information of DERMA or a Third Party may be redacted from such
Product Data prior to delivery to QMT.

 

7.3           Regulatory Approvals. Unless otherwise agreed by the Parties, any
and all Regulatory Approvals obtained and regulatory filings made and licenses,
registrations, certificates and government approvals (“Regulatory Filings”)
obtained by DERMA during the Term related to the Products in the Field in the
Territory, will be in the name of and owned by DERMA.

 

7.4           Access to Regulatory Filings. QMT, its Affiliates, and its
respective sublicensees shall have access in a timely manner to all data
contained or referenced in such submissions or applications for Regulatory
Approvals by DERMA, including all reports, correspondence and conversation logs,
in each case as may be reasonably necessary to enable QMT to develop,
manufacture and Commercialize products outside the Field in the Territory or
Products in the Field and outside the Territory. DERMA shall provide appropriate
notification of such right of QMT to the Regulatory Authorities. QMT, its
Affiliates, and their respective sublicensees shall have the right to
cross-reference and make any other use of the other DERMA’s Regulatory Filings
for the Product, including access to all data contained or referenced in such
Regulatory Filings.

 

7.5           Adverse Events. DERMA shall comply with all applicable laws with
respect to reporting any adverse medical event with respect to any Product and
shall notify QMT of any such event within 24 hours of its occurrence along with
the results of any follow up investigation.

 

8.           Representations and Warranties; Disclaimer; Limitation of
Liability.

 

8.1           Representations and Warranties of DERMA. DERMA covenants,
represents and warrants to QMT as follows:

 

(a)          DERMA is a corporation duly organized, validly existing and in good
standing under the laws of Pennsylvania. DERMA has all requisite corporate power
to own and operate its properties and assets and to carry on its business as
presently being conducted and as proposed to be conducted. DERMA has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement, and to carry out and perform its obligations under
the terms of this Agreement;

 

(b)          the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly authorized by all
appropriate DERMA corporate action. The performance by DERMA of any of the terms
and conditions of this Agreement on its part to be performed does not and will
not constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party; and

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


10

 

 

(c)          Neither DERMA nor its Affiliates is prohibited by any law, rule or
regulation or by any order, directive or policy of any Regulatory Authority from
manufacturing or selling any of the Products.

 

8.2          Representations and Warranties of QMT. QMT represents and warrants
to DERMA as follows:

 

(a)          QMT is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. QMT has all requisite corporate
power to own and operate its properties and assets and to carry on its business
as presently being conducted and as proposed to be conducted. QMT has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement, and to carry out and perform its obligations under
the terms of this Agreement; and

 

(b)          the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly authorized by all
appropriate QMT corporate action. The performance by QMT of any of the terms and
conditions of this Agreement on its part to be performed does not and will not
constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party.

 

8.3           Disclaimer of Warranty. Except as otherwise expressly provided in
this agreement, QMT makes no representations and extends no warranty of any
kind, either express or implied, with respect to the QMT Intellectual Property,
including without limitation warranties of the validity or enforceability of the
patent rights, merchantability, fitness for a particular purpose and
non-infringement of any Third Party patents or proprietary rights. All Uniform
Commercial Code warranties are expressly disclaimed by QMT.

 

8.4           Limitation of Liability. Except with respect to liability arising
from breach of Section 10 and liability arising under Section 9 herein, it is
agreed by the Parties that neither Party shall be liable to the other Party for
any special, consequential, indirect, exemplary or incidental damages (including
lost or anticipated revenues or profits relating to the same), arising from any
claim relating to this Agreement, whether such claim is based on contract, tort
(including negligence) or otherwise, even if an authorized representative of
such Party is advised of the possibility or likelihood of same.

 

8.5           Modification to QMT Intellectual Property. DERMA shall not modify,
change or vary from the QMT Intellectual Property as it is applied to the
Products. If DERMA seeks to change or modify the QMT Intellectual Property used
in any Product, it shall notify QMT sixty (60) days prior to making such change
whereupon, so long as DERMA is in compliance with this Agreement, the parties
shall reasonably cooperate to adjust the formulation of the QMT Intellectual
Property as necessary to meet the Product requirements of DERMA. Any such
reformulation shall constitute an Improvement and shall be owned exclusively by
QMT and shall be licensed to DERMA under the terms of this Agreement.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


11

 

 

9.           Indemnification and Insurance.

 

9.1           Indemnification by DERMA. DERMA shall indemnify, defend and hold
harmless QMT and its Affiliates and their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns (the
“Indemnitees”) against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) incurred by or imposed
upon the Indemnitees in connection with any claim, demand, suit, action or
judgment arising out of any theory of product liability (including without
limitation actions in the form of tort, warranty or strict liability) or based
on, or caused by (i) any act or omission of DERMA, its Affiliates or Designees
with respect to the development, manufacture, use sale, offer for sale,
importation or exportation of any Product except to the extent that such
liability, damage, loss or expense is directly attributable to the negligence or
misconduct of QMT or its Affiliates or (ii) the breach of this Agreement by
DERMA.

 

9.2           Notice and Cooperation. Any Indemnitee seeking indemnification
under Section 9.1 shall provide DERMA with prompt written notice of any claim,
demand, suit, action or judgment for which indemnification is sought under this
Agreement. An Indemnitee’s failure to deliver written notice to DERMA within a
reasonable time after the commencement of any such action, to the extent
prejudicial to the DERMA’s ability to defend such action, shall relieve DERMA of
liability to the Indemnitee under this Section 9. DERMA agrees, at its own
expense, to provide attorneys reasonably acceptable to the Indemnitees to defend
against any such claim. The Indemnitees shall cooperate fully with DERMA in such
defense and will permit DERMA to conduct and control such defense and the
disposition of such claim, suit, or action (including all decisions relative to
litigation, appeal and settlement); provided, however, that any Indemnitee shall
have the right to retain its own counsel at the expense of DERMA, if
representation of such Indemnitee by the counsel retained by DERMA would be
inappropriate because of actual or potential conflicts in the interests of such
Indemnitee and any other party represented by the counsel retained by the DERMA.
DERMA agrees to keep the Indemnitees informed of the progress in the defense and
disposition of such claim and to consult with the Indemnitees with regard to any
proposed settlement. The indemnification under this Section 9 shall not apply to
amounts paid in settlement of any liability, claim, lawsuit, loss, demand,
damage, cost or expense if such settlement is effected without the consent of
DERMA.

 

9.3           Indemnification by QMT. QMT shall indemnify, defend and hold
harmless DERMA and its Affiliates and their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns (the
“Indemnitees”) against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) incurred by or imposed
upon the Indemnitees in connection with any claim, demand, suit, action or
judgment arising out any breach of this Agreement by QMT.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


12

 

 

9.4           Notice and Cooperation. Any Indemnitee seeking indemnification
under Section 9.3 shall provide QMT with prompt written notice of any claim,
demand, suit, action or judgment for which indemnification is sought under this
Agreement. An Indemnitee’s failure to deliver written notice to QMT within a
reasonable time after the commencement of any such action, to the extent
prejudicial to QMT’s ability to defend such action, shall relieve QMT of
liability to the Indemnitee under this Section 9. QMT agrees, at its own
expense, to provide attorneys reasonably acceptable to the Indemnitees to defend
against any such claim. The Indemnitees shall cooperate fully with QMT in such
defense and will permit QMT to conduct and control such defense and the
disposition of such claim, suit, or action (including all decisions relative to
litigation, appeal and settlement); provided, however, that any Indemnitee shall
have the right to retain its own counsel at the expense of QMT, if
representation of such Indemnitee by the counsel retained by QMT would be
inappropriate because of actual or potential conflicts in the interests of such
Indemnitee and any other party represented by the counsel retained by the QMT.
QMT agrees to keep the Indemnitees informed of the progress in the defense and
disposition of such claim and to consult with the Indemnitees with regard to any
proposed settlement. The indemnification under this Section 9 shall not apply to
amounts paid in settlement of any liability, claim, lawsuit, loss, demand,
damage, cost or expense if such settlement is effected without the consent of
QMT.

 

9.5           Insurance. DERMA shall obtain and carry in full force and effect
product liability insurance in amounts that are reasonable and customary in the
pharmaceutical industry for similar products, but in no event shall such
insurance be less than *** per occurrence and *** in the aggregate with a
minimum of *** in umbrella coverage. Within thirty days of the start of each
Contract Year, DERMA shall provide QMT with a certificate evidencing the
insurance coverage required herein and all subsequent renewals thereof. The
insurance coverage required herein does not constitute a limitation on DERMA’s
obligation to indemnify QMT under this Agreement.

 

10.         Confidentiality.

 

10.1         Confidential Information. As used in this Agreement, the term
“Confidential Information” shall mean all scientific, technical, trade or
business information of either Party (the “Disclosing Party”) disclosed to the
other Party (the “Recipient”), whether or not in writing, and regardless of
whether it is marked as confidential, including any portion of analyses,
compilations, forecasts, studies or other documents prepared by Recipient which
contains such information. By way of illustration, but not limitation,
Confidential Information may include inventions, Know-how, processes, methods,
techniques, assays, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data, computer
programs, customer and supplier lists and contacts at or knowledge of customers
or prospective customers of the Disclosing Party.

 

10.2         Disclosure of Confidential Information. Except as expressly
permitted in this Section 10, during the Term of this Agreement and for a period
of five (5) years thereafter, the Recipient shall hold in confidence and shall
not directly or indirectly disclose, communicate or in any way divulge to any
person any Confidential Information, without the prior written consent of the
Disclosing Party. The Recipient shall use such Confidential Information solely
for the purposes of this Agreement. The Recipient shall not provide or grant
access to the Confidential Information to any Third Party, except the Recipient
may disclose Confidential Information received by it under this Agreement only
to those of its directors, officers, employees, agents and consultants, and the
directors, officers, employees, agents and consultants of its Affiliates and
Designees who have a need to know such Confidential Information in the course of
the performance of their duties and who are bound by a written agreement to
protect the confidentiality of such Confidential Information.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


13

 

 

10.3         Limitation on Obligations. The obligations of the Recipient
specified in Section 10.2 above shall not apply to any Confidential Information
to the extent the Recipient can demonstrate, by clear and convincing evidence,
that such Confidential Information:

 

(a)          was in the public domain prior to the time of its disclosure under
this Agreement;

 

(b)          entered the public domain after the time of its disclosure under
this Agreement through means other than an unauthorized disclosure resulting
from an act or omission by the Recipient;

 

(c)          is or was disclosed to the Recipient at any time, whether prior to
or after the time of its disclosure under this Agreement, on a non-confidential
basis by a Third Party, provided that such Third Party is not, to the
Recipient’s knowledge, bound by an obligation of confidentiality to the
Disclosing Party with respect to such Confidential Party;

 

(d)          is independently developed by the Recipient without reference to
the Confidential Information of the Disclosing Party; or

 

(e)          is required to be disclosed by the Recipient to comply with
applicable laws or to comply with governmental regulations; provided, that the
Recipient provides prior written notice of such disclosure to the Disclosing
Party and takes reasonable and lawful actions to avoid and/or minimize the
degree of such disclosure.

 

10.4         Equitable Relief. The Recipient agrees that any breach of this
Section 10 may cause the Disclosing Party substantial and irreparable damages
and, therefore, in the event of any such breach, in addition to other remedies
that may be available, the Disclosing Party shall have the right to seek
specific performance and other injunctive and equitable relief.

 

10.5         Ownership of Confidential Information. The Recipient agrees that
the Disclosing Party (or any Third Party entrusting its own confidential
information to the Disclosing Party) is and shall remain the exclusive owner of
the Confidential Information disclosed to the Recipient and all patent,
copyright, trademark, trade secret, and other intellectual property rights in
such Confidential Information or arising therefrom. Except as expressly set
forth in this Agreement, no option, license, or conveyance of such rights to the
Recipient is granted or implied under this Agreement.

 

11.         Term and Termination.

 

11.1         Term. Unless terminated sooner as provided in this Section 11, this
Agreement shall extend from the Effective Date until, with respect to each
country in the Territory, the expiration of the last to expire of the Patent
Rights in that country (the “Term”).

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


14

 

 

11.2         Material Breach by DERMA. Except as set forth in Section 11.3
below, the failure by DERMA to comply with any of its material obligations
contained in this Agreement, shall entitle the QMT to give to DERMA written
notice specifying the nature of the default and requiring it to cure such
default. If such default is not cured within thirty (30) days after the receipt
of such notice, then QMT shall be entitled, without prejudice to any of its
other rights conferred on it by this Agreement and in addition to any other
remedies available to it by law or in equity, to terminate this Agreement
effective upon written notice to DERMA. QMT shall have the right to terminate
this Agreement immediately if DERMA transfers or assigns its rights in a manner
contrary to the terms of this Agreement or in derogation of the QMT Intellectual
Property. The right of QMT to terminate this Agreement, as hereinabove provided,
shall not be affected in any way by its waiver or failure to take action with
respect to any previous default.

 

11.3         DERMA’s Failure to Meet Minimum Sales Requirement. If DERMA fails
to achieve at least *** in Net Sales of Products in any calendar year (the
“Minimum Sales Requirement”), then QMT shall have the right upon sixty (60)
days’ notice to DERMA to terminate this Agreement or convert the license in the
Territory to a non-exclusive license, provided, however, QMT shall not have such
right (i) if DERMA, before the end of the 60 day notice period, at its sole
option, pays to QMT the difference between the actual Royalties due based on Net
Sales and the Royalties that would have been payable had the Minimum Sales
Requirement been met (ii) Net Sales for such calendar year have been materially
adversely affected by a change in the coding, allowance, or reimbursement rate
for any one or more of the Products (iii) sales of the Products have been
materially adversely affected by a Force Majeure as defined in Section 13.9 (iv)
sales of the Products have been materially adversely affected by sales of
infringing products in the United States. Anything herein contained to the
contrary notwithstanding, the remedies set forth in the immediately preceding
sentence shall be the sole remedies available to QMT by reason of the failure of
DERMA to meet the Minimum Sales Requirement. The right of QMT to terminate this
Agreement or convert the license in the Territory to non-exclusive, as
hereinabove provided, shall not be affected in any way by its waiver or failure
to take action with respect to any previous default. For the purposes of this
Section 11.3, “Net Sales of Products” shall include only royalty-bearing sales.

 

11.4         Material Breach by QMT. The failure by QMT to comply with any of
its material obligations contained in this Agreement shall entitle DERMA to give
to QMT written notice specifying the nature of the default and requiring it to
cure such default. If such default is not cured within thirty (30) days after
the receipt of such notice, DERMA shall be entitled, without prejudice to any of
its other rights conferred on it by this Agreement and in addition to any other
remedies available to it by law or in equity, to terminate this Agreement
effective upon written notice to QMT. The right of DERMA to terminate this
Agreement, as hereinabove provided, shall not be affected in any way by its
waiver or failure to take action with respect to any previous default.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


15

 

 

11.5         Bankruptcy. Either Party may terminate this Agreement immediately
by providing written notice if the other Party: (a) applies for or consents to
the appointment of a receiver, trustee, liquidator or custodian of itself or of
all or a substantial part of its assets, (b) becomes unable, or admits in
writing its inability, to pay its debts generally as they mature, (c) makes a
general assignment for the benefit of its creditors, (d) is dissolved or
liquidated in full or in substantial part, (e) commences a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consents to such relief or to the appointment
of or taking possession of its property by any official in such an involuntary
case or such other proceeding commenced against it, (f) takes any action for the
purpose of effecting any of the foregoing, and (g) becomes the subject of an
involuntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect that is not dismissed
within ninety (90) days of commencement. Notwithstanding the above, the parties
acknowledge that this is a license of “intellectual property” within the meaning
of Section 365(n) of the United States Bankruptcy Code and that DERMA is fully
entitled to the protection afforded to a licensee thereunder.

 

11.6         Termination By Derma. DERMA shall have the right to terminate this
Agreement for any reason by giving sixty days’ written notice of termination to
QMT.

 

11.7         Effect of Termination.

 

(a)          In the event of termination of this Agreement pursuant to Sections
11.2, 11.3, or 11.6, then (a) all licenses and rights granted to DERMA hereunder
(except as set forth in Section 11.7(d) below) shall terminate and DERMA shall
immediately cease to develop, manufacture, use and sell Products, and (b) DERMA
shall be obligated to pay QMT any accrued actual Royalty payments.
Notwithstanding the foregoing, in the event this Agreement is terminated
pursuant to Section 11.2, 11.3, 11.5 or 11.6, DERMA shall be permitted to
sell-off any and all inventory of Products existing at the date termination,
provided that such sales occur within nine (9) months after such termination,
and provided further that DERMA remains obligated to pay actual Royalties and
report to QMT on the sale of any such Products (the “Sell-Off Period”). Any
remaining inventory of Products after such Sell-Off Period shall be destroyed by
DERMA at its sole expense.

 

(b)          Without limiting any other legal or equitable remedies that QMT may
have, if QMT terminates this Agreement in accordance with Section 11.2 or 11.3,
or DERMA terminates this Agreement in accordance with Section 11.6, then, at the
request of QMT, DERMA shall, as soon as reasonably possible and to the extent
that it has the right to do so or is permitted by applicable law or the
applicable Regulatory Authority, transfer to QMT or QMT’s designee possession
and ownership of (i) all governmental or regulatory correspondence, conversation
logs, filings and approvals (including all Regulatory Approvals) relating
exclusively to DERMA’s development or Commercialization of the Product in the
Field in the Territory, and (ii) copies of all data, reports, records and
materials in DERMA’s possession or control relating exclusively to DERMA’s
development or Commercialization of Products in the Field in the Territory,
including all non-clinical and clinical data relating to the Product in the
Field in the Territory, (iii), all agreements pertaining to CRO, clinical trials
and supply of material required to continue development of the Product. DERMA
shall execute all documents and take all such further actions as may be
reasonably requested by QMT in order to give effect to the foregoing subsections
(i), (ii) and (iii) herein.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


16

 

 

(c)          Any expiration or termination of this Agreement shall not relieve
DERMA from any obligation that accrued prior to such expiration or termination.
Any obligation under any provision of this Agreement which is intended to
survive expiration or termination of this Agreement, including without
limitation, Sections 1, 7.4, 8, 9, 10, 11.8, 12, and 14 shall survive.

 

(d)          Upon expiration or termination of this Agreement, QMT shall grant
and hereby grants to DERMA a non-exclusive, royalty-free, fully paid up,
worldwide right and license to use any DERMA Inventions relating solely to
improvements to DERMA’s products to the extent that such improvements relate
solely to the manufacture and use of DERMA’s products, and which are not covered
by, derived from, manufactured using or incorporating, or otherwise using or
containing the QMT Intellectual Property.

 

11.8         Challenge to Patent Rights. QMT may terminate this Agreement with
immediate effect by giving written notice to DERMA if DERMA directly or
indirectly challenges the validity, enforceability, or ownership of any of the
Patent Rights whether or not by legal proceeding, or assists any other person in
such a challenge.

 

11.9         Invalidity of Patent Rights. Upon determination by a court or
agency of competent jurisdiction that all of the material claims that read on
the Products in the following Patents are invalid: U.S. Patent Nos. 7,045,673,
7,709,694, and 8,092,854, then at the option of DERMA this Agreement shall
terminate and all obligations of the parties (including without limitation and
obligation of DERMA to pay Royalties) shall cease except to the extent they are
intended to survive the termination of this Agreement.

 

12.         Intellectual Property Rights.

 

12.1         Ownership of Intellectual Property. Except as set forth in Section
12.2(c) below, QMT shall own all right, title and interest in the copyright,
patent, trademark, trade secret or other intellectual property rights in the
Patent Rights and Know-how, including without limitation any derivatives,
variations, and/or Improvements thereto.

 

12.2         Ownership of Inventions. Inventorship shall be determined in
accordance with United States patent law at the time the inventor made the
invention. Each Party shall ensure that its employees, consultants, agents, and
representatives are contractually required to assign to such Party all rights,
title, and interest to any inventions, to maintain all Confidential Information,
and to promptly disclose to such Party all such inventions.

 

(a)          QMT Inventions. QMT will have and retains sole and exclusive title
to all inventions, developments, Improvements, discoveries and Know-how relating
to the QMT Intellectual Property which are made, conceived or reduced to
practice solely by QMT, its Affiliates, employees, consultants, agents or other
Persons acting under its authority in the course of or as a result of this
Agreement or in the course of any activities inside and outside the Field and
Territory.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


17

 

 

(b)          DERMA Non-Severable Improvements. In the event any invention,
development, Improvement, discovery, or Know-how that necessarily uses or
incorporates the QMT Intellectual Property is made, conceived or reduced to
practice by DERMA, its Affiliates, employees, consultants, agents or other
persons acting under its authority in the course of, in connection with or as a
result of this Agreement, either solely or jointly with QMT, an Affiliate or a
Third Party (each a “DERMA Non-Severable Improvement”), such DERMA Non-Severable
Improvement shall be promptly disclosed by DERMA to QMT in writing. All DERMA
Non-Severable Improvements shall be owned by QMT and any Patent Rights under any
DERMA Non-Severable Improvements shall be owned by QMT. DERMA hereby assigns and
agrees to assign all right, title, and interest to such DERMA Non-Severable
Improvements to QMT, shall execute any documents reasonably necessary to fulfill
the purposes of this Section 12.2(b), and hereby appoints QMT as its attorney to
execute and deliver any such documents on its behalf in the event the DERMA
should fail or refuse to do so within a reasonable period following QMT’s
request. Any such DERMA Non-Severable Improvement shall be subject to the
license granted to DERMA under this Agreement.

 

(c)           DERMA Severable Improvements. For any Severable Improvements made,
conceived or reduced to practice by DERMA, its Affiliates, employees,
consultants, agents or other persons acting under its authority in the course
of, in connection with or as a result of this Agreement (each a “DERMA Severable
Improvement”), DERMA shall own all right, title and interest in the DERMA
Severable Improvements. DERMA hereby grants QMT a first option to negotiate an
exclusive, royalty-bearing license to DERMA’s rights in any DERMA Severable
Improvement, which option must be exercised within ninety (90) days of QMT’s
receipt of DERMA’s disclosure of such DERMA Severable Improvement.

 

12.3         Prosecution of Patent Rights. QMT, by counsel it selects, shall
have the right, but not the obligation, to prepare, file, prosecute and maintain
the Patent Rights in QMT’s name and in countries designated by QMT at the sole
discretion of QMT. QMT shall bear all the costs and expenses associated with the
filing, prosecution and maintenance of such Patent Rights.

 

12.4         Third Party Infringement. Each Party shall promptly notify the
other Party in writing of any alleged infringement of the Patent Rights and of
any available evidence thereof.

 

(a)          QMT shall have the first right, but not the obligation, under its
own control and at its own expense, to prosecute any Third Party infringement of
the Patent Rights and/or to defend the Patent Rights in any declaratory judgment
action brought by a Third Party which alleges invalidity, unenforceability or
non-infringement of the Patent Rights. QMT may enter into any settlement,
consent judgment or other voluntary final disposition of any infringement or
declaratory judgment action hereunder without the prior written consent of
DERMA. Any recovery or damages derived from any such action shall be retained by
QMT.

 

(b)          In the event QMT institutes a court proceeding relating to the
infringement of the Patent Rights under Section 12.4(a), DERMA shall have the
right to intervene in such proceeding and QMT shall not oppose such
intervention, provided that (i) DERMA notifies the court and QMT of its
intention to intervene within 180 days of the commencement of such proceeding,
and (ii) DERMA shares equally with QMT the total costs incurred by QMT
(including without limitation attorney and expert fees) of conducting such
proceeding. QMT shall retain control of the conduct and settlement of any such
proceeding; provided, however, that no settlement, consent judgment or other
voluntary final disposition of such action may be entered into without the prior
written consent of DERMA, which consent shall not be unreasonably withheld or
delayed. Any recovery of damages for any such proceeding (or settlement thereof)
shall be applied first in satisfaction of any out-of-pocket expenses incurred by
the Parties relating to the proceeding (including without limitation attorney
and expert fees) and the balance shall be equally divided between the Parties.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


18

 

 

(c)          In the event that QMT declines to commence legal action to defend
against a declaratory action alleging invalidity of the Patent Rights or to
prosecute infringements of the Patent Rights, QMT shall notify DERMA of its
decision promptly in writing. Thereafter, DERMA shall have the right, but shall
not be obligated, to commence legal action at its own expense to defend or
prosecute such infringements relating to the Patent Rights. No settlement,
consent judgment or other voluntary final disposition of the suit may be entered
into without the consent of QMT, which consent shall not be unreasonably
withheld or delayed. The total cost of any action commenced solely by DERMA
shall be borne by DERMA, and DERMA shall retain any recovery or damages derived
therefrom.

 

12.5         Infringement Allegations. In the event that a Third Party asserts
or alleges that a Product manufactured or sold by DERMA or its Affiliates
infringes a patent or other proprietary right of such Third Party, QMT shall
assume the defense of such claim and shall indemnify DERMA for all reasonable
expenses and/or damages incurred by it as a result of such claim. DERMA may
participate in the defense of such claim through counsel of its own choosing and
at its sole expense. In the event that DERMA receives notice of such assertion
or allegation, DERMA shall notify QMT of such allegation or assertion. QMT may
enter into any settlement, consent judgment, or other voluntary final
disposition of any infringement action under this Section 12.5; provided,
however, that QMT shall not enter into any settlement, consent judgment or other
voluntary final disposition that admits or concedes that an aspect of the Patent
Rights is invalid or unenforceable, without the prior written consent of DERMA,
which consent shall not be unreasonably withheld or delayed.

 

In the event that QMT does not assume the defense of any Third Party
infringement claim, then DERMA may assume the defense of such claim with counsel
of its choosing. If DERMA undertakes the defense of any Third Party infringement
by litigation, DERMA may withhold the Royalty payments otherwise thereafter due
QMT under Section 3.2 above and apply this withheld amount toward reimbursement
of its expenses, including reasonable in-house and outside counsel attorneys’
fees, in conjunction with such litigation. Any recovery of damages by DERMA for
any such suit shall be applied first in satisfaction of any unreimbursed
expenses and legal fees of DERMA relating to the suit, and next toward
reimbursement of QMT for any royalties withheld pursuant to this Section 12.5.
DERMA shall be entitled to the balance remaining from any recoveries, by way of
judgment, award, decree or settlement resulting from such suit.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


19

 

 

12.6         Trademarks. QMT is and shall remain the owner of all right, title
and interest to the common law trademark and goodwill associated with the name
“Nimbus®,” and any other marks it develops in association with the QMT
Intellectual Property (collectively, the “QMT Marks”) and DERMA agrees that it
will not at any time assert or claim any interest in, nor register or attempt to
register the QMT Marks or any marks confusingly similar thereto. DERMA shall be
responsible for the selection, registration and maintenance of all other
trademarks and trade names that it employs in connection with Products
(collectively, the “DERMA Marks”). QMT agrees that it will not at any time
assert or claim any interest in, nor register or attempt to register the DERMA
Marks or any marks confusingly similar thereto.

 

13.         Rights of First Negotiation and Refusal

 

13.1         Right of First Negotiation. If QMT at any time desires to sell the
ownership of any of the QMT Intellectual Property to a third party, before doing
so it shall engage in good faith negotiations with DERMA for a period of at
least sixty (60) days to achieve a definitive agreement with respect to such a
sale.

 

13.2         Right of First Refusal. If during the Term of this Agreement QMT
receives a bona fide offer from an unaffiliated third party to purchase any of
the QMT Intellectual Property, QMT shall give DERMA notice in writing of the
terms and conditions of the offer. DERMA shall have thirty (30) days after
receipt of notice to respond to QMT as to whether it desires to purchase the QMT
Intellectual Property on the terms and conditions set forth in the offer. If
DERMA gives notice that it desires to purchase the QMT Intellectual Property,
QMT and DERMA shall cooperate to close the transaction in accordance with the
agreed terms and conditions. If DERMA declines to purchase the QMT Intellectual
Property or fails to respond during the thirty (30) day period, then QMT shall
be permitted to sell the QMT Intellectual Property to the unaffiliated third
party purchaser on the same terms and conditions set forth in the offer;
provided that a closing occurs within the ninety (90) day period following the
end of the initial thirty (30) day period. If the sale of the QMT Intellectual
Property does not close within the ninety (90) day period, the right of first
refusal shall apply to any subsequent attempts to sell the QMT Intellectual
Property.

 

14.         Miscellaneous.

 

14.1         Use of Name/Public Statements. Except to the extent required by
applicable law or regulation, each Party agrees that it will not at any time
during or following termination of this Agreement use the name of the other
Party or any names, insignia, symbols, or logotypes associated with the other
Party or any variant or variants thereof or the names of the other Party’s
employees orally or in any literature, advertising, or other materials without
the prior written consent of Party whose name is to be used, which consent shall
not be unreasonably withheld.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


20

 

 

14.2         Assignment. This Agreement may not be assigned or otherwise
transferred by either Party without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed; provided,
however, that either Party may, without such consent, assign this Agreement and
any of its right or obligations hereunder to its Affiliates or in connection
with the transfer or sale of all or substantially all of the portion of its
business to which this Agreement relates, or in the event of its merger or
consolidation or change in control or similar transaction; provided, further,
that the assigning Party shall deliver written notice of any such permitted
assignment to the other Party and an agreement from the assignee assuming all of
the obligations of this Agreement. Nothing herein shall prohibit DERMA from
sublicensing its rights to third parties, provided that each sublicense shall
(1) impose obligations on the sublicense that are equivalent to the obligations
of DERMA under this Agreement; (2) terminate automatically on the termination of
this Agreement. DERMA shall provide to QMT a true and complete copy of each
sublicense within 30 days following the grant of a sublicense. This Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties and the name of a Party appearing herein shall be deemed
to include the names of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Agreement. Any attempted
assignment not in accordance with this Section 13.2 shall be void.

 

14.3         Independent Contractors. QMT and DERMA shall at all times act as
independent parties and nothing contained in this Agreement shall be construed
or implied to create an agency or partnership. Neither Party shall have the
authority to contract or incur expenses on behalf of the other.

 

14.4         Notices. Any notice or communication required or permitted to be
given or made under this Agreement by one of the Parties hereto to the other
shall be in writing and shall be deemed to have been sufficiently given or made
for all purposes if sent by hand, recognized national overnight courier,
confirmed facsimile transmission, or mailed by certified mail, postage prepaid,
return receipt requested, addressed to such other Party at its respective
address as follows:

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


21

 

 

If to DERMA:

 

Derma Sciences, Inc.

214 Carnegie Center

Suite 300

Princeton, New Jersey 08540

Attn: Barry J. Wolfenson

Fax: (609) 514-8554

 

If to QMT:

 

Quick-Med Technologies, Inc.

902 NW 4 Street,

Gainesville, Florida 32601

Attn: Nam Nguyen, CFO

Fax: (561) 416-1390

 

14.5         Severability. If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, that provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect; provided, however, that the Parties shall renegotiate an
acceptable replacement provision so as to accomplish, as nearly as possible, the
original intent of the Parties.

 

14.6         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and applicable U.S. Federal
law, without regard to any choice of law principles that would dictate the
application of the laws of another jurisdiction. The state and federal courts
located in Delaware shall have exclusive jurisdiction over any dispute arising
under this Agreement.

 

14.7         Entirety; Amendment. This Agreement represents the entire agreement
of the Parties and expressly supersedes all previous written and oral
communications between the Parties. No amendment, alteration, or modification of
this Agreement or any exhibits attached hereto shall be valid unless executed in
writing by authorized signatories of both Parties.

 

14.8         Waiver. The failure of any Party hereto to insist upon strict
performance of any provision of this Agreement or to exercise any right
hereunder will not constitute a waiver of that or any other provision or right.

 

14.9         Force Majeure. Neither party will be liable to the other party for
any breach or failure to perform any of its obligations under this Agreement
where such breach or failure is caused by anything beyond that party’s
reasonable control, including (without limitation) war, civil commotion,
hostility, act of terrorism, strike, lockout, other industrial act, weather
phenomena or other act of God, or governmental regulation or direction.

 

14.10         Prior Agreement. This Agreement shall supersede the Prior
Agreement in all respects and the Prior Agreement shall terminate and be of no
further force and effect as of the Effective Date except for any provisions that
survive termination.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


22

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

  DERMA SCIENCES, INC.         By:  /s/ Edward J. Quilty     Edward J. Quilty  
  President and Chief Executive Officer       QUICK-MED TECHNOLOGIES, INC.      
  By:  /s/ J. Ladd Greeno     J. Ladd Greeno     Chief Executive Officer

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


23

 

 

EXHIBIT A

 

Patent Rights

 

U.S. Patents

Intrinsically Bactericidal Absorbent Dressing and Method of Fabrication

U.S. 7,045,673 (May 16, 2006)

 

Materials with Covalently Bonded, Nonleachable Polymeric Antimicrobial Surfaces

U.S. 7,708,694 (May 4, 2010)

 

Method of Attaching an Antimicrobial Cationic Electrolyte to the Surface of a
Substrate

U.S. 7,790,217 (September 7, 2010)

U.S. 8,092,854 (January 10, 2012)

 

International Patents

Intrinsically Bactericidal Absorbent Dressing and Method of Fabrication

Australia 773,532 (September 9, 2004)

Canada 2,353,436 (January 8, 2008)

China ZL 99814229.8 (January 12, 2005)

Korea 100689020 (February 23, 2007)

Mexico 248078 (August 15, 2007)

Russia 004160 (February 26, 2004)

 

Method of Attaching an Antimicrobial Cationic Polyelectrolyte to the Surface of
a Substrate

Mexico 297242 (March 20, 2012)

 

Antimicrobial Cationic Electrolyte Coating

South Africa 2008/01601 (May 27, 2009)

 

Antimicrobial Cationic Polyelectrolyte Coatings

Australia 2006283043 (June 16, 2011)

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


24

 

 

Pending U.S. Patent Applications

Antimicrobial Bandage Material Comprising Superabsorbent and Non-Superabsorbent
Layers

US 2010-0211035 (May 3, 2010)

 

Polyelectrolyte Complex for Imparting Antimicrobial Properties to a Substrate

US 2010-0291169 (July 2, 2010)

 

Pending International Patent Applications

Intrinsically Bactericidal Absorbent Dressing and Method of Fabrication

Europe 1156766

 

Method of Attaching an Antimicrobial Cationic Polyelectrolyte to the Surface of
a Substrate

Brazil PI0617099-4

 

Antimicrobial Cationic Polyelectrolyte Coating

Canada 2620203

China 101291743

 

Method of Attaching an Antimicrobial Cationic Polyelectrolyte to the Surface of
a Substrate

Europe 1937418

Japan 2008-528126

 

Polyelectrolyte Complex for Imparting Antimicrobial Properties to a Substrate

 

Australia 2009270715

Brazil P10911004-6

Canada 2731072

China 200980132939.0

Europe 2 320 958

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


25

 

 

EXHIBIT B

 

Materials

 

Polydiallyldimethyl ammonium chloride.

 

Poly Acrylic Acid Sodium Salt

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


26

 

 

EXHIBIT C

 

QMT Trademark Standards

 

The Marks and Trademarks of Quick-Med Technologies, Inc. (“Licensor”) include
without limitation: “Quick-Med Technologies” “QMT”, “Quick-Med”, “NIMBUS”, and
accompanying logos and trade dress, including the QMT Cross Official Logo, which
is subject to modification by Licensor from time to time. The foregoing and
attached are either registered trademarks or trademarks of Quick- Med
Technologies, Inc., in the United States and worldwide. All rights are reserved.

 

·All use and appearance of Marks and accompanying logos and trade dress shall be
in accordance with the following four examples. Any other use shall require the
prior written consent of Licensor. The color used in the Licensor’s Marks,
including the Official Logo, is as follows:

  



First Column = Burgundy Second Column = Black Third Column = White         L: 36
0 100 A: 54 0 0 B: 1 0 0         C: 32 75 0 M: 100  68 0 Y: 46 67 0 K: 14 90 0  
      H: 333  0 0 S: 82 0 0 B: 62 0 100         R: 158  0 255 G: 29 0 255 B: 86
0 255



 

·The use of a single or multiple colors will be based on the limitations of the
type of print materials and process used.

 

*** This material has been omitted pursuant to a request for a confidential
treatment and filed separately with the Securities and Exchange Commission.


27

 

